I concur in the judgment, but dissent from the limitation of the term to two years.
If we assume that the term of office is not fixed by these municipal court statutes, the conclusion would be warranted that the law is inoperative. The power conferred upon the Legislature to create inferior courts and define their jurisdiction includes the power to fix the term of office of the judges of such courts, with no limitation whatever, unless it be prescribed by the Constitution itself. Such limitation, however, is expressly made by the provisions of Section 2, Article XVII, of the Ohio Constitution, which provides that the term of judges of such courts *Page 645 
"shall be such even number of years not exceeding six (6) years as may be prescribed by the General Assembly." If the Legislature has neither expressly in the terms of these Municipal Court Acts, nor by reference to other legislation, placed any limitation upon the tenure of office, then the term would be for such duration as permitted by the provisions of the Constitution, which would be six years. But the Legislature did provide in these Municipal Court Acts that: "He shall be elected by the electors of the territory of the court in the manner provided by law for the election of judges. The first election [of the municipal judge] shall be held at the regular municipal election in the year 1931. The term of office of the municipal judge shall commence on the first day of January next after his election and he shall hold office until his successor is elected and qualified." And also added the further provision that: "The law regulating the appointment, election, removal and disability of common pleas judges shall apply to the judge of the municipal court in so far as the same may be applicable and except as otherwise herein provided."
Section 1532, General Code, provides for the election of judges of the courts of common pleas, reciting that the term shall be six years, which in fact is the tenure prescribed by the Constitution. The Legislature by reference made these provisions applicable to the municipal courts of Warren and Niles, and thereby clearly manifested an intent and purpose to prescribe a term of six years for the judges of said courts.
DAY, J., concurs in the foregoing concurring opinion. *Page 646